    CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. I203)
I    CIR:DIST./ DIV. CODE    2. PERSON REPRESENTED                                                                                        VOUCHER NUMBER
                                              SHAWN SCOTT
3. MAG. DKTJDEF. NUMBER                                4. DIST. DKT]DEF. NUMBER                            5. APPEALS DKT./DEF. NUMBER                       6. OTHER DKT. NUMBER
                                                        2:19-CR-641
7. IX CASE 7sIATTER OF (Case Namel                     8. PAYMENT CATEGORY                                 9. TYPE PERSON REPRESENTED                         0. REPRESENTATION TYPE
                                                          Felony        C Petty Offense                        Adult Defendant  C  Appellant                            (See Instructions)
    USA V Shawn Scott                                     Misdemeanor   C Other                            C Juvenile Defendant C Appellee
                                                                                                                                                              CC
I I. OFFENSE(S) CHARGED (Cite U.S. Code. Title & Section) 1/ more than one o/frnse, list (up to/ire) major offenses charged. according to sererirm of offense.

    21:846 Conspiracy to distribute and possess with intent to distribute cocaine base
12. ATTORNEY’S NAME (First Name, ILl.. Last Name, including anr suffi.rt.                                  13. COURT ORDER
          AND MAILING ADDRESS                                                                                   0    Appointing Counsel                            C      Co-Counsel

    V enne th                                                                                                   F Stibn For Federal Defender                    R Subs For Retained Attorney
             W K ayser, E sq.
                           .
                                                                                                            C

                                                                                                                P Subs For Panel Attorney                     C Y Standby Counsel
    P.O. Box 2087
    Livinnston NJ 07039                                                                                    PriorAttorney’s Name’ geIo Servldlo
                       ,                                                                                       Appointment Dates’        / 8/21/2018-12/6/2019
                                                                                                                 Because the        na ed person represented has testified under oath or has otherwise
          Telephone Number                            (973)       515-351 1                                satisfied t     oun th      or she (I) is financially upabtim Iy counsel and (2) does
                                                                                                           not si oh    waive c   s and because the intcre,yt( ofjustice so require,
                                                                                                                                      .
                                                                                                                                                                                         attorney o hose
14. NAME AND MAtLING ADDRESS OF LAW FIRM (On/i provide per                          instructions)          name a         in e        s app inted to repres9di this person in this cas
                                                                                                                 Other (    his   tions)       I




                                                                                              c_ _ _
                                                                            .
                                                                                                             .1’               SignatItpc o Pres        g Judge         By Order of the Court

                                                                                                                             i2/6/20’

                                                                                                            epayment or partial repayment ordered from t          erson represented for this service at time
                                                                                                           appointment.        C YES 0 NO
                               CLAIM FOR SERVICES AND EXPENSES                                                      $      h                        FOR COURT USE ONLY
                                                                                                                     TOTAL                MATH. TECH.             MATH TECH.
                                                                                            HO                                                                                               ADDI;
                                                                                                                                                                                               TIO’cAL
           CATEGORIES (,lttach itemization ofsereices iiith dates)                                                  AMOUNT                 ADJUSTED                ADJUSTED
                                                                                           CLAtMED
                                                                                               i
                                                                                                                    CLAtMED                 HOURS                   AMOUNT
IS.        a. Arraignment and’or Plea                                                                                      000                                            0.00
           h. Bail and Detention Hcarings                                                                                         —                                             0.00
           c. Motion Hearings                                                                                                                                                   0.00
           d. Trial                                                                                                                                                             0.00
           e. Sentencing Hearings                                                                                                                                               0.00
           f. Revocation Hearings                                                                                                                                               0.00
           g. Appeals Court                                                                                                                                                     0.00
           h. Other (Sipeci/r on additional sheets)                                                                                                                             0.00
           (RATEPERHOURS                                     )    TOTALS:                           0.00                                           0.00                         0.00

    6.     a. Interviews and Conferences                                                                                                                                        0.00
           b. Obtaining and reviesving records                                                                                                                                  0.00
           c. Legal resenreh and brief wnttng                                                                                                                                   0.00
           d. Travel time                                                                                                                                          ...          000
           e. Investigative and other work (Speed)’ on additional sheets)                                                                                         ...           0.00
     ‘‘    (RATEPFRHOUR=S                                    )   TOTALS:                            0.00                   0.00                    0.00                         0.00
17.        Trnvel Expenses dodging, parking. mtieals. mileage, etc.)
IS.        Other Expenses (other than expert, tianscripts. etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                  ..
                                                                                                                           000                                                  0.00

19. CERTIFICATION OF ATI’ORNEY’PAYEE FOR THE PERIOD OF SERVICE                                              20. APPOINTMENT TERMINATION DATE                                  21. CASE DISPOSITION
                                                                                                                IF OTHER THAN CASE COMPLETION
          FROM:                                             TO:
22. CLAIM STATUS                        C   Final Payment            C   Interim Payment Number                                             C   Supplemental Payment

          Have you previously applied to the court for compensation andior reimbursement for this        C YES        C NO            Ifyes. were you paid?     C YES      C NO
          Other than from the Court, base you, or to your knoss’Iedge has anyone else, receis’ed payment (compettsation or ani’thing of ralue) from any other source in connection with this
          representation? C YES         0 NO            If yes, give details on additional sheets.
          I swear or affirm the truth or correcthess of the above statements.
          Signature of Attorney                                                                                                                  Date

                                                             APPROVED FOR PAYMENT                            —      COURT USE ONLY
23. IN COURT COMP.                          24. OUT OF COURT COMP.              25. TRAVEL EXPENSES                 26. OTHER EXPENSES                       27. TOTAL AMT. APPR./CERT.
                                                                                                                                                              $0.00
28. SIGNATUREOFTHEPRESIDINGJUDGE                                                                                    DATE                                     28a. JUDGECODE

29. IN COURT COMP.                          30. OUT OF COURT COMP.              31. TRAVEL EXPENSES                 32. OTHER EXPENSES                       33. TOTAL AMT. APPROVED
                                                                                                                                                              $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Parment appro red                                      DATE                                     34a. JUDGE CODE
    in exces.s of the statiitotj’ th,’eshold amount.
